                                    Case 1:21-mj-00221-ZMF Document 6 Filed 02/12/21 Page 1 of 1


/\04-12 (ReI        0\/09)    ;\rreSI   Warrant




                                                          UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                                    District of Columbia


                             United States of America
                                                  v.                                           )       Case: 1:21-mj-00221
                               Stephen Brian Quick                                             )       Assigned to: Judge Faruqui, Zia M
                                                                                               )       Assign Date 2/10/2021
                                                                                               )       Description: COMPLAINT W/ARREST WARRANT
                                                                                               )
                                            Defelldalll



                                                                                ARREST WARRANT

To:            Any authorized                law enforcement          officer

               YOU ARE COMMANDED                               to ·arre t and bring before a United States magi trate judge without unnecessary                                           delay
(1IlIIlIL' (J/peJ"Soll   10 b<.!arrcsled)              Stephen Brian Quick
who is accused of an offense or violation based on the following document filed with the court:

o      Indictment                       0     Superseding      Indictment            0 Information            0 Superseding               Information                       ~ Complaint
o      Probation Violation Petition                           0 Supervised         Release Violation Petition            0 Violation Notice                                 0 Order of the Court

This offense is brietly described as follows:
  Title 18 U.s.C. §§ 17S2(a)(1) and (2), Restricted Buildings or Grounds
  Title 40 U.s.C. §§ 5104(e)(2)(D) and (G). Unlawful Activities on Capitol Grounds; Disorderly Conduct; Parading and
  Demonstrating in the Capitol Building




                                                                                                                                                                   2021.02.10
                                                                                                                                                                   20:55:54 -05'00'
Date:          02/10/2021
                                                                                                                              1.lsuillg     otjicf.!r·s     sigll(/{l/re



City and state:                  Washington, D.C.                                                         United States Magistrate Judge Zia M Farugui
                                                                                                                                 Prill led 1I11/11L' alld          lillf!




                                                                                             Return

               This \\arrant was received on                   (dill!!)   ·2-(!-"J..C:   (         . and the person \\·asarrested                   on      (tlcue)         2 -('2-   ?-.D"'J.. I
at   (eily   alld slar('1        5' Pt: / IV·, FfL::Zt] I                 ;4-D


Date:          2- / 2 - '1-:; (                                                                        Vt1_~7~~~~.                                                              _
                                                                                                                             ..Jrresri/lg     ollie,!/"·s     sigllature



                                                                                             5Pc..--L.f (._    .. C.·er;VT        (J-.-'1AC                    (--f i1-cC-(;-,<!:¢f
                                                                                                                                 Prilll<!d     /lome        alld   lilll!
